              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:15-cr-00018-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                          ORDER
                                )
JOSE LUIS SORTO GOMEZ,          )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Petition [Doc. 29].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

29] is GRANTED, and the Petition for Revocation of Supervised Release

[Doc. 27] is hereby DISMISSED.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Government, the United States Probation Office,

and the United States Marshals Service.
                                      Signed: November 8, 2019

     IT IS SO ORDERED.
